Citation Nr: 1226492	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to March 1987.

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the matter was transferred to the St. Petersburg, Florida, RO during the pendency of the appeal.

As a procedural matter, the Board notes that the Veteran submitted additional evidence, to include a number of VA treatment records as well as copies of her personnel records.  While these documents were submitted since the most recent review of the claim by the RO, the personnel records were already of record and she waived RO consideration of the additional VA treatment records.   Moreover, for the reasons stated below, service connection for the claim on appeal is being granted.  There is no prejudice to the Veteran by adjudicating the claim.  

Next, in light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board deems it necessary to address the procedural posture of the Veteran's claim for PTSD and his other diagnosed psychiatric disabilities.  Because the issues of entitlement to service connection for depression and anxiety and whether new and material evidence has been submitted to reopen a claim for service connection for bipolar disorder were raised during the pendency of his respective claim for service connection for PTSD, the RO separately developed, adjudicated and denied the Veteran's claims for service connection for depression and anxiety and whether new and material evidence has been submitted to reopen a claim for service connection for bipolar disorder in a November 2010 rating action.  There is no indication that the Veteran sought to appeal this determination.  The November 2010 adjudication reflects the permissive bifurcation of the various service connection claims.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions)

Put another way, the claims for service connection for depression and anxiety and whether new and material evidence has been submitted to reopen a claim for service connection for bipolar disorder were separately adjudicated and not perfected for appellate review.   Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  

The Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 200, the RO denied service connection for PTSD on the bases that the Veteran had failed to provide sufficient of a diagnosis or a credible in-service stressor.  

2.  Evidence associated with the claims file since the March 2005 final denial of the claim, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  The competent and credible evidence of record establishes that the Veteran's diagnosed PTSD is the result of an in-service sexual assault.  


CONCLUSIONS OF LAW

1. The March 2005 RO decision, which denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. The evidence received since the last final denial is new and material, and the criteria for reopening the Veteran's claim of entitlement to service connection have been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. PTSD is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the veteran is claiming entitlement to service connection for PTSD.  The RO denied this claim in March 2005 on the basis that she had not been diagnosed with PTSD, and the personal assault she described could not be corroborated.   After she submitted a timely notice of disagreement to this denial in June 2005, the claim was again denied in a March 2006 SOC.  The Veteran was also advised at that time that, if she wished to appeal the decision, she must do so within 60 days or within one year of the March 2005 rating decision, whichever was later.  She did not appeal that decision, nor did she submit any new and material evidence within a year of the March 2005 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the March 2005 rating decision is the last final denial of the claim.  

In August 2006, the Veteran filed a new application to reopen her previously denied claim.  Based on the evidence submitted since the last final denial of this claim, the Board determines that it should be reopened.  Specifically, the evidence now includes a VA examination from September 2008, where the VA examiner diagnosed the Veteran with PTSD.  The VA examiner also stated that the incident she described in service appeared to be related to her current PTSD symptoms.  Thus, not only is this evidence "new" in that it was not of record prior to the last final denial of this claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it establishes a current diagnosis of PTSD.  

In addition to the VA examination, the evidence includes statements by a sailor who knew the Veteran while on active duty.  This sailor recalled being told about the personal assault the Veteran experienced, and she also recalled observing a change in the Veteran's personality.  The statements are presumed credible.  See Justus.  Accordingly, in addition to these statements being "new," as they were submitted since the last final denial of the claim, they are also "material," as they corroborate the Veteran's assertions.  

New and material evidence relating to the issue of entitlement to service connection for an acquired psychiatric disorder has been submitted.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Except where this traumatic event occurs while engaged in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

There are special considerations for PTSD claims predicated on a personal assault.  Specifically, when seeking to corroborate such claims, evidence from sources other than the Veteran's service records which may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2011).

Finally, as with all claims, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has submitted a claim seeking entitlement to service connection for PTSD, following a sexual assault she experienced on active duty in 1985 while attached to Fighter Squadron VF-126 at the Naval Air Station (NAS) in Miramar, California.  She has asserts that she was assaulted by multiple male sailors in her barracks room.  She says she reported the incident to her chain of command, but that no action was taken.  After reviewing the evidence of record, the Board concludes that service connection is warranted.  

First, it is well established that the Veteran has a current diagnosis for PTSD, as she has been diagnosed with this disorder on a number of occasions.  For example, a VA psychiatrist stated in December 2004 that the Veteran experiences symptoms such as isolation, wariness and suspiciousness of other people, depression, sleeplessness, as well as feelings of intimidation.  She has also attempted suicide on a number of occasions, including an event where she intentionally overdosed on insulin.  A VA examiner in September 2008 also diagnosed PTSD, and stated that the Veteran's sexual assault "appears to be directly linked to her current [PTSD] symptoms."  She has also been diagnosed with PTSD during a number of mental health evaluations performed during the course of this appeal.  

While the diagnosis of PTSD is well-established, the available evidence to corroborate the Veteran's statements about the incident itself is less conclusive.  The Board recognizes (as did the RO in its April 2009 SOC) that that Veteran appears to be a poor historian, and her description of the incident has been inconsistent.  Specifically, while she stated in September 2004 that she was raped by two men in the spring of 1985, she stated at a VA examination in August 2004 that the incident occurred in 1986.  The Veteran has also been inconsistent in recounting of the attack.  In August 2006, she stated that the incident occurred in the summer of 1986, and that she was raped by three men, rather than two.  

However, while the specifics of the incident have been inconsistent, she has been consistent in her recollection that the incident occurred shortly after her arrival at NAS Miramar which, according to her personnel records, occurred in May 1985.  This timeframe is confirmed by other evidence in the record, such as an informal discussion memorandum produced by a Decision Review Officer in December 2005, where she stated that she was assaulted approximately 8 months after service, or approximately June or July of 2005.  

Moreover, the Veteran's assertions have been corroborated by statements provided by a fellow sailor, who knew the Veteran while on active duty, and which the Board finds highly probative.  This sailor stated in an August 2008 that she was in the same training squadron as the Veteran when they were both in training at NAS Kingsville, Texas.  Both were also assigned to VF-126, where the Veteran later told her that three men had "taken advantage of her," but did not provide details.  She also recalled that the Veteran's behavior had changed, and was also heavily drinking alcohol.  

While the Board recognizes that the Veteran's recollections are sometimes inconsistent, there is no reason to doubt the accuracy or the veracity of the recollections by this fellow sailor.  It is noted that in denying this claim, the April 2009 SOC relies on this sailor's inaccurate statement that the Veteran was at NAS Kingsville until June 2005 and, thus, the Veteran could not have been at NAS Miramar at the time she asserted the incident occurred in May 1985.  However, it is clear that the sailor's recollection is a minor inaccuracy, as the personnel records make clear that the Veteran arrived at NAS Miramar in May 1985.  In any event, this mistake does not render the remainder of her statement less credible.   

Finally, the RO failed to afford sufficient weight to the conclusion of the VA physicians who diagnosed the Veteran with PTSD and who concluded that this diagnosis was linked to the sexual assault she experienced in service.  It is often true that a medical diagnosis of PTSD is not, by itself, proof that the stressor event actually occurred.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  However, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (2011).  

Here, not only did the VA examiner in September 2008 state that the Veteran had PTSD that was due to the in-service sexual assault, but the VA psychiatrist who provided a statement in December 2004 specifically described expected residual symptoms of a sexual assault, to include suspiciousness of other people as well as intimidation by men.  

Therefore, in view of the statements made by a sailor who knew the Veteran during active duty, in conjunction with the conclusions by various VA psychiatrists, the Board concludes that she has a valid diagnosis of PTSD resulting from a sexual assault, and it is at least as likely as not that the incident occurred as she describes.  Accordingly, service connection is granted.  


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for PTSD; and, the claim is reopened.

Service connection for PTSD is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


